UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Amendment No. 1 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OF 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: CHINA GINSENG HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 20-3348253 (State or other jurisdiction ofincorporation) (I.R.S. Employer Identification or Organization No.) 64 Jie Fang Da Road, Ji Yu Building A, Suite 1208 Changchun City, China, 130022 011-86-4318-5790-039 (Address and telephone number of principal executive offices and principal place of business) Securities registered under Section 12 (b) of the Exchange Act: NONE Securities registered under Section 12 (g) of the Exchange Act: COMMON STOCK WITH $. (Title of Class) Indicate by check mark if the Registrant is a well known seasoned issuer as defined in Rule 405 of the securities Act.Yes oNox Indicate by check mark if Registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act.Yes oNox Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox The aggregate market value of the voting and non-voting common stock held by non-affiliates of the Registrant as of December 31, 2012(the last business day of the Registrant’s most recently completed second fiscal quarter) was approximately $3.98 million 1. As of October 15, 2013, the Registranthas 44,397,297shares of common stock outstanding. 1 We based our market value on the closing bid of our stock in the public market which was $0.10 per share as of October 8, 2013, as well as 39,846,047 shares held by non-affiliates as of December 31, 2012. Explanatory Note The purpose of this Amendment No. 1 to the Annual Report on Form 10-K of China Ginseng Holdings Inc. for the year ended June 30, 2012, filed with the Securities and Exchange Commission on October 15, 2012 (the “Form 10-K”), is solely to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-K formatted in XBRL (extensible Business Reporting Language). No other changes have been made to the Form 10-K. CHINA GINSENG HOLDINGS, INC FORM 10-K INDEX Page Item 1 Description of Business 1 Item 1A Risk Factors 20 Item 1B Unsolved Staff Comment 20 Item 2 Properties 20 Item 3 Legal Proceedings 21 Item 4 Mine Safety Disclosure 21 PART II Item 5 Market for Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Security 21 Item 6 Selected Financial Data 22 Item 7 Management’s Discussion and Analysis of Financial Conditions and Results of Operations 23 Item 7A Quantitative and Qualitative Disclosure about Market Risk 32 Item 8 Financial Statements and Supplementary Data F-1 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item 9A Controls and Procedures 33 Item 9B Other Information 33 PART III Item 10 Directors,Executive Officers and Corporate Governance 34 Item 11 Executive Compensation 36 Item 12 Security Ownership of Certain Beneficial Owners and Management And Related Stockholder Matters 37 Item 13 Certain Relationships and Related Transactions and Director Independence 39 Item 14 Principal Accountant Fees and Services 43 PART IV Item 15 Exhibits, Financial Statements Schedules and Reports 43 Signatures 46 PART I ITEM 1. DESCRIPTION OF BUSINESS China Ginseng Holdings, Inc. (the “Company”, together with its subsidiaries, herein referred to as “we” “us” and “our”) was incorporated on June 24, 2004 in the State of Nevada.Since our inception in 2004, we have been engaged in the business of farming, processing, distribution and marketing of fresh ginseng. Starting August 2010, we have gradually shifted our business focus from farming and selling ginseng to producing and selling ginseng juice and wine with our crops as raw materials, although we still maintain our farming and selling ginseng business. Through leases, we control 3,705 acres of land approved by the Chinese government for ginseng planting and approximately 750 acres of grape vineyards which are harvested annually. However, recent harvests of grapes showed poor quality for wine production which indicates that the vineyards are no longer suitable for planting grapes for wine production. Therefore, we have decided not to renew our lease for the vineyards with the Chinese government upon expiration on December 31, 2013 and, going forward we intend to purchase grapes from the open market in order to produce grape juice and wine. OUR ORGANIZATIONAL STRUCTURE Below is a chart of our organizational structure as of June 30, 2013: Note: All the four wholly foreign owned enterprises except Tonghua Linyuan have duly obtained the approval from the relevant government. Pursuant to PRC laws, a wholly foreign owned enterprise needs to apply for and obtain an approval certificate from the competent approval government authorities (the Ministry of Commerce of PRC or its local branch) and then a business license from the competent registration authorities (the Administration for industry and commerce of the PRC or its local branches) before it legally starts its business operation. Each of the four foreign owned enterprises has not only obtained the approval certificate from the competent local approval government authorities but also the business license for the competent local registration authorities. On August 8, 2006, six PRC regulatory agencies, including the Ministry of Commerce of the People’s Republic of China, the China Securities Regulatory Commission, the State-owned Assets Supervision and Administration Commission of the State Council, the State Administration of Taxation, the State Administration for Industry and Commerce, and the State Administration of Foreign Exchange, jointly amended and released the Merger & Acquisition Rules, which became effective on September 8, 2006 (the “2006 M&A rules”). This regulation, among other things, includes provisions that purport to require that an offshore special purpose vehicle formed for purposes of overseas listing of equity interest in PRC companies and controlled directly or indirectly by PRC companies or individuals obtain the approval of the China Securities Regulatory Commission prior to the listing and trading of such special purpose vehicle’s securities on an overseas stock exchange. However, the 2006 M&A rules do not apply to any foreign owned enterprise.Our PRC wholly owned subsidiaries, Jilin Ganzhi, Yanbian Huaxing and Jilin Huamei, became wholly foreign owned enterprises before September 8, 2006.Therefore, the 2006 M&A rules are not applicable to Jilin Ganzhi, Yanbian Huaxing or Jilin Huamei.Tonghua Linyuan became a wholly foreign owned enterprise after September 8, 2006.According to the 2006 M&A rules, where a special purpose company is to be listed overseas for transaction, it shall be subject to the approval of the securities regulatory organization under the State Council of the PRC.Under the said rules, the “special purpose company” refers to an overseas company directly or indirectly controlled by a domestic company or Chinese person to realize the interests of a domestic company actually owned by the aforesaid domestic company or Chinese person by means of overseas listing.The current shareholders of Tonghua Linyuan are not the original shareholders of Tonghua Linyuan before Tonghua Linyuan became a wholly foreign owned enterprise on January 15, 2008.Thus the Company is not of the opinion that China Ginseng Holdings, Inc. is a “special purpose company” as defined in the 2006 M&A rules.As a result, we believe that our structure is not subject to the 2006 M&A rules. 1 Yanbian Huaxing Ginseng Industry Co. Limited (“Yanbian Huaxing”) – Ginseng farming and sales · On September 8, 2003, we and Jilin Dunhua Huaxing Ginseng Industry Co, Ltd. (“Dunhua Huaxing”, a PRC company) jointly and legally established Yanbian Huaxing as a joint venture company, in which we held 25% equity interest and Dunhua Huaxing held 75% equity interest. We received a certificate of approval issued by the competent local approval authority on September 8, 2003 and a business license issued by the competent local registration authority on September 16, 2003. On November 24, 2004, we and Dunhua Huaxing adjusted the registered capital of Yanbian Huaxing and our respective shareholding percentage in Yanbian Huaxing, and, as a result, we then held 55% equity interest in Yanbian Huaxing. Subsequently in August 2005, we acquired the remaining 45% equity interest from Dunhua Huaxing at a purchase of $164,000, pursuant to which we now hold 100% equity interest in Yanbian Huaxing and changed Yanbian Huaxing from a joint venture into a wholly foreign owned enterprise (“WFOE”). The purchase prices were determined based upon the registered capital of Yanbian Huaxing of $364,000. In October 2005, we increased the registered capital of Yanbian Huaxing by putting in an additional $250,000 in order to meet the requirement for foreign owned enterprise requirement for tax purpose. Now the registered capital of Yanbian Huaxing is $614,000. We have applied with the relevant PRC approval and registration authorities for each of the aforesaid changes and have obtained all applicable approvals and registrations for such changes, including a certificate of approval issued by the local approval authority and a renewed business license issued by the local registration authority certifying Yanbian Huaxing as a WFOE lawfully owned by us. Yanbian Huaxing is operated to plant ginseng and our revenue in the past was mainly from the sales of ginseng produced and sold by Yanbian Huaxing. With the shift of our business focus to canned ginseng juice, we have started to reserve the high quality grown ginseng for ginseng beverage production and sold only those not qualified to make ginseng juice. However, due to excessive rain in the year ended June 30, 2011, 90% of our grown ginseng was oxidized and sold to the market. During the year ended June 30, 2013, we were unable to reserve our grown ginseng for ginseng juice production, compared with 20% in the year ended June 30, 2012. Jilin Ganzhi Ginseng Products Co. Ltd. (“Jilin Ganzhi”) - Producing Canned Ginseng Juice · On May 31, 2006, we acquired 100% equity interest in Jilin Ganzhi at a price of $95,691.We received a certificate of approval issued by the competent local approval authority on May 31, 2006 and a business license issued by the competent local registration authority on June 19, 2006.Subsequently on September 26, 2007 and August 31, 2008 we increased Jilin Ganzhi’s registered capital by $50,000 and $20,000 respectively.Now the registered capital of Jilin Ganzhi is $100,000. We have applied with the relevant PRC approval and registration authorities for each of the aforesaid capital increases and have obtained all applicable approvals and registrations for such changes, including a renewed certificate of approval issued by the local approval authority and a renewed business license issued by the local registration authority certifying Jilin Ganzhi as a WFOE lawfully owned by us. Jilin Ganzhi is operated to process ginseng and produce canned ginseng juice. Jilin Ganzhi started production of canned ginseng juice in the three months ended December 31, 2010. Tonghua Linyuan Grape Planting Co. (“Tonghua Linyuan”) – Growing grapes and producing wine through a winery producer · On January 15, 2008, we acquired 100% equity interest in Tonghua Linyuan from two PRC individual shareholders at a price of $1,000,000.The price was determined by arm’s-length negotiations based upon the appraised net asset value of Tonghua Linyuan at the time of acquisition which was approximately $1,332,248. We received a certificate of approval issued by the competent local approval authority on January 15, 2008 and a business license issued by the competent local registration authority on April 1, 2008 certifying Tonghua Linyuan as a WFOE lawfully owned by us.However, the WFOE certificate is conditioned on us injecting the registered capital into Tonghua Linyuan before or on June 15, 2012. Because we failed to satisfy this condition, Tonghua Linyuan lost its status as a WFOE beginning June 15, 2012. Tonghua Linyuan was operated to plant grapes and produce wine. However, recent harvests from Tonghua Linyuan showed poor quality for wine production which indicates that the vineyard is no longer suitable to grow grapes for grape juice and wine production. Therefore, we decided not to renew our lease with the Chinese government when it expires on December 31, 2013.In addition, Tonghua Linyuan contracted for the production of wine with a winery producer whereby Tonghua Linyuan provides the producer with grape juice and supplies and producer charges processing fee per bottle. Tonghua Linyuan startedwine production through a winery producer in March 2011 and the sales of wine wereconducted through Jilin Huamei and Hong Kong Huaxia. When we acquired Tonghua Linyuan, it was in debt as a result of a loan of 2,000,000 RMB (about $316,211) to Ji’An Qingshi Credit Cooperatives (“Ji’An Qingshi”). Therefore, we were responsible for paying back the loan after we acquired Tonghua Linyuan. The principal terms of the loan are as follows: 1. Type of Loan: Short Term Agriculture Loan 2. Loan Purpose: Planting 3. Loan Amount: Principal of 2,000,000 RMB (about USD $316,211) with an annual interest of 6.325% 4. Loan Period: From February 4, 2002 to February 4, 2003; Repayment due date was February 4, 2003 5. Security: The loan is secured by assets of Tonghua Linyuan including 14 carbon-steel storage cans; 16 high-speed steel storage cans and 150 tons of grape juice (the “Secured Assets”). 2 Until now, we have not paid any principal or interest of the loan; however, Ji’An Qingshi verbally agreed in March 2008 not to call the loan, and that no principal or interest payments are required to be made until the Company is generating profits and interest continues to accrue until we repay the loan. As of June 2013, the planned production of wine and grape juice had not been commenced due to the poor quality of the harvests which were not suitable for the production of wine or grape juice, and therefore the Company decided to abandon the growing and harvesting of grapes.On June 30, 2013, Tonghua Linyuan entered into a sale agreement with Mr. Wenkai Wang to transfer all assets and debts of Tonghua Linyuan to Mr. Wenkai Wang for $0 (zero) consideration, including the ownership of machinery and equipment, the right to the use of the plant and the debt of $2 million of Tonghua Linyuan, effective immediately. Pursuant to the sale of all assets and debts, Tonghua Linyuan became a shell with no operations. Mr. Wang has been engaged in wine sale business in Tonghua City for many years and does not have any material relationship with the Company, or any of its affiliates, or any director or officer of the Company, or any associate of any such director or officer, other than in respect of the sale of Tonghua Linyuan. We believe that it is the best interest of the Company to dispose the assets and debts of Tonghua Linyuan. Going forward, the Company will purchase grapes in the open market to produce wine and grape juice. Jinlin Huamei Beverage Co. Ltd (“Jilin Huamei”) - Marketing our canned ginseng juice and wine · Jilin Huamei was incorporated by us on October 17, 2005 as a WFOE. We received a certificate of approval issued by the competent local approval authority on October 17, 2005 and a business license issued by the competent local registration authority on October 19, 2005 certifying Jilin Huamei as a WFOE lawfully owned by us. The registered capital of Jilin Huamei is $200,000.Jilin Huamei operates as a sales department for our canned ginseng juice and wine, which are produced by our other subsidiaries. We plan to recruit one general distributor for our canned ginseng juice and one general distributor for our wine in each big city in China through Jilin Huamei. As of the date of this filing, Jilin Huamei has 5general distributors for our ginseng beverage and one general distributor for our wine. Jilin Huamei established one sale branch office in Jiangsu Province from the period of June, 2011 to May, 2013. The Company decided to cease the operation of this branch because we did not have many sales from this branch and we did not have enough cash to support its operations.We commenced sales of ginseng beverage in October 2010 andJilinHuamei started generating revenue in November 2010. Hong Kong Huaxia International Industrial Co., Ltd (“Hong Kong Huaxia”) – Sale of health products and specialized local goods · Hong Kong Huaxia was incorporated by us on March 18, 2012 as a wholly-owned subsidiary to sell health and specialized local products. The registered capital of Hong Kong Huaxia is HKD 1,000,000 (approximately $129,032) which has not been funded by the Company, Hong Kong Huaxia began operations in April 2012. BUSINESS OVERVIEW: Our business in China is currently conducted through the above four wholly owned subsidiaries located in Northeast China. On June 30, 2013, Tonghua Linyuan became a shell company and ceased operation pursuant to a sale of all of its assets and debts.Below is the operational status of each of these businesses as of the date of this filing: · Yanbian Huaxing: In the past, our revenue was mainly from the sales of ginseng produced and sold by Yanbian Huaxing which consists of Ynabian farm and Mudanjiang farm. In August 2010, we shifted our business focus to canned ginseng juice and wine and started to store fresh ginseng for producing canned ginseng juice. Most of the ginseng produced by Yanbian Huaxing has been and will continued to be used as raw material of canned ginseng juice and only those oxidized ginseng not qualified to be used for canned ginseng juice will be sold directly through Yanbian Huaxing. Therefore, the revenues attributable to the direct sales of ginseng produced by Yanbian Huaxing have already and will continue to decrease as the ginseng is utilized for the ginseng juice. For the year ended June 30, 2012, the sales of our ginseng production decreased by $235,237 compared to the year ended June 30, 2011.This was a decrease of 21% over the previous year caused by decreased quantity we sold to the market. Nevertheless, because of the increase of the resale price of the ginseng we purchased and the decrease of the sales of ginseng juice due to lack of promoting activities during the fiscal year ended June 30, 2012,the sales of ginseng by Yanbian Huaxing still accounted for the biggest part of our revenue for the year ended June 30, 2012. Yanbian farm’s harvestwill be substantially complete by December 31, 2012.We are only planting small amounts of Ginseng because the climate and soil conditions have deteriorated. The other farm, Mudaniang, will harvest no ginseng until about 2018 due to the damages caused by a typhoon strike occurred in August 2012 which will be discussed in more detail in this Form 10-K. However, our decision to shift our business focus mainly to production and sale of ginseng juice remains unchanged. We currently have stored sufficient ginseng to produce approximately one million ginseng juice cans and we plan to continue purchasing ginseng from the market as raw material for ginseng juice production. With our unique production technology of ginseng beverage and our focus on high-end consumers, we anticipate that, in the next five years,around 70% of our revenue will come from sales of ginseng beverage.Nevertheless, there is no assurance that our sales of ginseng beverage will generate 70% of our revenues in the next five years. 3 · Jilin Ganzhi: Jilin Ganzhi has been processing fresh ginseng and started producing canned ginseng in the quarter ended December 31, 2010 and the revenue is reflected in the financial statements in this Form 10-K for the year ended June 30, 2012. · Tonghua Linyuan: Prior to June 30, 2013, Tonghua Linyuan operated our vineyards to grow and crush the grapes and reserve grape juices for wine production. Our grapes grew on 750 acres of land leased from a group of individual farmers, paying approximately $37.50 per acre a year for 15 years. However, recent harvests of grapes from Tonghua Linyuan vineyard showed poor quality which indicates that the vineyard land was no longer suitable for the production of wine or grape juice. Therefore, we decided not to renew the land use rights with the local government when it expired on December 31, 2013. In the future, we will keep the business of producing wine, but we decided not to produce grape juice. We plan to purchase grapes in the open market for the production of wine. Accordingly, we have abandoned the vineyard and recorded a charge to operations of $872,658. In addition, Tonghua Linyuan contracted with a winery whereby Tonghua Linyuan will provide the winery with grape juice and supplies and the winery will produce wine with certain processing charge per bottle. Tonghua Linyuan startedwine production through the winery producerin March 2011 and sales in April 2011. For the year ended June 30, 2013, none of our revenue was generated from sales of wine, compared to 5.4% for the fiscal year 2012. On June 30, 2013, Tonghua Linyuan became a shell company and ceased operation pursuant to a sale of all of its assets and debts, including the ownership of machinery and equipment, the right to the use of the plant and the debt of $2 million of Tonghua Linyuan. Following the transaction, the purchase of grapes juice and sale of wine will be conducted through our subsidiary, Jilin Huamei. We estimate that 5% of our revenues will come from sales of wine in the next five years; however, there is noassurance such performance. · Jilin Huamei: Jilin Huamei operates as a sale department for canned ginseng juice and wine. Our domestic market promotion and penetration of canned ginseng juice and wine is conducted by Jilin Huamei and all of our domestic distribution agreements for sales of our canned ginseng juice and wine are signed through Jilin Huamei. Pursuant to the sale of all assets and debts of Tonghua Linyuan as of June 30, 2013, Jilin Huamei will also conduct the purchase of grapes from the openmarket for the production of our own wine. · Hong Kong Huaxia: Hong Kong Huaxia was registered in Hong Kong as a sale company for health product and specialized local goods in March 2012. It was set up as a part of our adjusted marketing strategy so that we can explore the Asia Market through Hong Kong Huaxia while Jilin Huamei focuses on domestic sales. Hong Kong Huaxia started operation in April 2012 and generated approximately 9% of revenue during the year ended June 30, 2013 through sales of our ginseng juice and wine and resales of cosmetic products under the brand of Aoweisi.The focus of Hong Kong Huaxia is sales of our ginseng juice and wine in Asia market. It is currently recruiting distributors for Asia market in addition to its online shopping platform for direct sales of our ginseng juice and wine. OUR PRODUCTS: Previously, through Yanbian Huaxing, we focused on the farming, processing, distribution and marketing of Asian and American Ginseng and related byproducts in the following varieties: · Fresh Ginseng: For pharmaceutical, health supplement, cosmetic industry and fresh consumption. · Dry Ginseng: Dried form for pharmaceutical and health supplement consumption. · Ginseng Seeds: Selling of ginseng seeds. · Ginseng Seedling: Selling of ginseng seedling. We obtained 20 years land use rights to 3,705 acres of land approved by the local government for ginseng growing on June 12, 2005 and we have developed 3% of the land resources. Since August 2010, we have gradually shifted our business focus from direct sales of ginseng and ginseng byproducts to production and sale of canned ginseng juice and wine. We have started reserving most of the ginseng produced by Yanbian Huaxing for use in the planned production of canned ginseng juice and grape juice produced by Tonghua Linyuan for use in the production of wine. Meanwhile, as there is higher standard for ginseng used in canned ginseng juice, we are able to sell some of the ginseng produced by Yanbian Huaxing which is not qualified for use in canned ginseng juice to the market through Yanbian Huaxing. Although we have shifted our business focus to production and sale of ginseng juice and wine, we still receive orders for ginseng and its byproducts because of our reputation in the industry for selling high-quality ginseng. We intend to maintain this part of our business even though it is no longer our business focus. In addition, if we receive large orders for ginseng and/or ginseng byproducts, we will directly purchase ginseng and/or ginseng byproducts from the market if we can get a lower price of the products. This part of sale of ginseng is generated on order-to-order basis and conditioned on whether we can get a lower price for such demanded products in the market. 4 Through Jilin Ganzhi, we are producing two types of canned ginseng juice. · Ganzhi Asian Ginseng Beverage · Ganzhi American Ginseng Beverage In 2008, we started storing fresh ginseng as a raw material in a rented refrigerated warehouse. We entered into a 5 year lease agreement with Meat Union Refrigerated Warehouse for the rented refrigerated warehouse in 2008 for the rental of 160 cubic meters with a monthly rental of 57RMB (about USD $ 8.1) per cubic meter. In October 2010, we renewed the lease agreement with a rental of 4500 RMB (about USD $678.86, approximately $4.2 per cubic meter) per month. The principal terms of the lease agreement are as follows: · Parties: Meat Union Refrigerated Warehouse (“Meat Union”) and Jilin Ganzhi Ginseng Products Co Ltd. (“Jilin Ganzhi”); · Meat Union leases out three refrigerated warehouses for Jilin Ganzhi to store ginseng. During the refrigerated period, Meat Union is required to keep the temperature at 12 – 15 degrees below zero, if there are any changes of the temperature Meat Union needs to notify Jilin Ganzhi immediately. If Meat Union fails to notify Jilin Ganzhi and consequently caused the molding or rotting of ginseng, Meat Union shall be responsible for all the losses. Jilin Ganzhi shall inspect warehouse temperature periodically. · The contracts starts from October 15, 2010 and will remain valid until terminated by the parties, monthly rent is 4500 RMB. When Jilin Ganzhi vacates a warehouse, both parties will renegotiate the rent for the refrigerated warehouse. We purchased a production factory of ginseng beverage for the total consideration of 9,000,000 RMB under a written contract dated March 2, 2010. We paid 500,000 RMB (about USD $75,207) on June 24, 2010; obtained an 8 million RMB (about USD $1,203,312) bank loan from Meihekou City Rural Credit Union to pay the seller on September 10, 2010; and paid 100,000 RMB (about USD $15,041) in December 2010. The remaining balance of 400,000 RMB (about USD $60,167)was to bepaid off by end of June 2010 pursuant to the written contract; however, on March 22, 2010, we obtained oral consent from the seller to extend the due date to December 31, 2011.We were not able to pay off the remaining balance by December 31, 2011 and the seller orally agreed to further extend the due date to the date when we have sufficient cash to pay off the remaining balance.Nevertheless, if our cash flow do not improve and cannot obtain a further extension from the seller or the seller revokes its oral consent of extension, the seller has the right to repossess the production factory, confiscate the deposit paid to the seller and we will be liable to compensate the seller for an amount equivalent to 6 month’s rental expenses for using the production factory. The principal terms of the written contract are as follows: · Parties: Meihekou City Hengyide Warehouse Logistics Co., Ltd. (“Meihekou”) and Ganzhi Ginseng Products Co Ltd & China Ginseng Holdings, Inc. (collectively “Ginseng Group.”) · Meihekou and Ginseng Group shall go to the PRC auction company Jilin Mingshi Auction Co. Ltd. together to apply for the change of the purchaser’s name from Meihekou to Ginseng Group. The application fee is borne by Ginseng Group. · All details/content of the location, land area and facilities that to be acquired originally by Meihekou remain unchanged. The amount of the consideration of RMB 9,000,000 (about USD$1,353,726) and the agency commission that was to be originally paid by Meihekou shall remain unchanged and payment shall be made by Ginseng Group to Meihekou. · Payment method: This agreement became effective upon date of signing, Ginseng Group shall pay Meihekou of RMB 500,000 (about USD $75,207) before March 20, 2010, the remaining balance shall be repaid in full by June 30, 2010. · Meihekou shall waive the rental expenses incurred by Ginseng Group for using the premise for the period from January 2010 to Feburary 2010. · If the remaining balance was not settled by June 2010, Meihekou has the right to repossess the premise and confiscate the deposit paid to Meihekou. And Ginseng Group is liable to compensate Meihekou for an amount equivalent to 6 month’s rental expenses for using the premise. Ginseng Group has not paid off the remaining balance of 400,000 RMB (about USD $60,167) until now; however, Meihekou has orally agreed to extend the due date of the payment to the date that we have sufficient cash flow to pay off the remaining balance, with all other terms and conditions remain the same. 5 On August 30, 2012, we paid off the 8 million RMB bank loan which we obtained from Meihekou City Rural Credit Union on November 8, 2010 by a new loan of 8 million RMB from the same lender.The principal terms of the new 8 million RMB bank loan agreement are as follows: · Parties: Jilin Ganzhi Ginseng Products Co., Ltd (“Jilin Ganzhi”) and Meihekou City Rural Credit Union (“Meihekou Credit Union”); · Meihekou Credit Union granted a loan of 8 million RMB (about USD $ 1,264,842 to Jilin Ganzhi to be used in calling in and refunding and the term of the loan is 24 months from August 30, 2012 to August 29, 2014. · The loan carries a benchmark interest rate which is the rate announced by the People’s Bank of China as an interest rate of same type and class of loans at the date of the loan andchanges with the adjustment of national bank rate.Meihekou Credit Union calculates the interest on a monthly basis applying this annual floating rate which is payable on the 21st day of each month. The monthly interest rate of August 2012 was 10.513 and we paid interest of 94,126.63 RMB (about USD $ 14,837.81) on August 21, 2012. And we have not paid interest since September 20, 2012 and will assume the payment of interest when we have enough cash. · Repay the principal by installments according to the following repayment plan Repayment time Amount (Million) 09-20-2012 1 08-29-2013 * 1 12-20-2013 1 08-29-2014 5 * We defaulted the payment of $1 million as of August 29, 2013, which amount shall be paid on December 20, 2013. For more details of the new 8 million RMB loan agreement, please refer to Exhibit 10.28 attached therein to our Form 10-K for fiscal year ended June 30, 2012. In addition to canned ginseng juice, we also shifted our business to focus onwine production. Prior to the sale of the assets of Tonghua Linyuan, we grew and crushed the grapes from our vineyards and had the juice reserved. We contracted with Jinyuanshan Winery for the final production and bottling of the wine. According to the contract, we shall provide Jinyuanshan Winery with grape juice, bottling supplies and packaging supplies; pay Jinyuanshan Winery RMB 1 (about USD $0.15) per bottle for processing red wine and RMB 1.5 (about USD $0.22) per bottle for processing ice wine. We started wine production through Jinyuanshan Winery in March 2011 and sales in April 2011. Following the sale of the assets of Tonghua Linyuan, we plan to buy grapes for our wine production from the open market.All of our wines are sold through Jinlin Huamei and Hong Kong Huaxia.For fiscal year ended June 30, 2013, we generated revenues of $2,618 from wine sales. We generated $3,563,165 and $4,315,809in revenues for our fiscal years ended June 30, 2013 and 2012, respectively. For the year ended June 30, 2013, our sales and principal customers were as follows: Customer for Wine Sale Name Sales % Changchun East Media ,Ltd $ % Bank of Communication Ltd Jilin Branch % Others (Sales less than 10%) % Total $ % Customers for Ginseng Sale The Tonghua Nanhen Jinseng Co. Ltd $ % Hebei Yuanfa Pharmaceutical Co,Ltd $ % Heilongjiang Yikangyuan TradingCo. Ltd % Jilin Province Yisheng Foreign Trade Co, Ltd % Yi Jihua % Zhou Qingxiang % Yi Jixia % Wei Jinhua % Gen Changsehn % Others ( Sales less then 5%) $ % Total $ % Customer for Ginseng Juice Sales Chang Hua $ % Li Yuhua $ % Others less than 1% sales $ % Total $ % Customer For Aoweis Sales Li Yuhua $ % Wei Liqiu $ % Yu Hebin $ % Liu Chunping $ % Xue Yingwei $ % LiShuhua $ % Others less than 1% $ % Total $ % Total $ 6 Our ginseng sales revenue includes revenue from our ginseng production and revenue from resale of ginseng purchased from outside farmers. Our ginseng production is constituted of our own farmed ginseng production and ginseng purchased from the farmers who leased land from us. We sell ginseng directly to the market without distributors and tocustomers whopurchase ginseng from us on an order-to-order basis. Though purchases from a few customers aggregately accounted for more than 10% of our sales of ginseng, we do not have any written or oral agreement with those customers. We consider a purchase to be completed once cash is paid by a customer. For large orders, as is custom in the ginseng business, when ginseng is shipped to a customer, the customer pays approximately 20%-30% of the invoice and is entitled to an inspection process which could take up to 60 days. Upon completion of the inspection and approval process, the customer notifies us and sends us the balance of the invoice price,and a sale is recorded. However, as we have recently begun to shift the focus of our business from sale of ginseng to canned ginseng juice and wine,there is no assurance that there will be sufficient demand for our beverages and wine to allow us to operate profitably in the short term until our new products are more widely recognized and sold. Accordingly, past revenues and other financial results will not provide a meaningful basis for future performance given the material change in our business. PRINCIPAL EXECUTIVE OFFICE: Our principal executive offices are located at 1562 Jie Fang Great Road, 16 FLZhongji Building,Suite 1062-1063, Nanguan District, Changchun City, China, Tel: (86) 43188952022. Our website is http://www.chinaginsengs.com. OUR PRODUCTS: Ginseng Production 7 Sales of Ginseng We sell ginseng directly to the market without distributors and to customers who purchase ginseng from us on an order-to-order basis. Although purchases from afew customers aggregately accounted for more than 10% of our sales of ginseng, we do not have any written or oral agreements with those customers. We consider a purchase is completed once cash is paid by a customer. For large orders, as is custom in ginseng business, when ginseng is shipped to a customer, the customer pays approximately 20%-30% of the invoice and is entitled to an inspection process which could take up to 60 days. Upon completion of the inspection and approval process, the customer pays the balance of the invoiceand a sale is recorded. If ginseng produced by us or the farmers who leased land from us are not qualified to produce canned ginseng juice, we will sell it to the market. In addition, as we have been engaged in the business of farming, processing and selling ginseng for more than eight years, we are very familiar with the local ginseng planting and have good connection with ginseng farmers. Therefore, sometimes we are able to purchase ginseng with good quality from the outside farmers at a price lower than market price and then directly sell those ginseng we purchased to the market. Starting in 2008, we began reserving fresh ginseng as raw material to produce canned ginseng juice. As of the date of this filing, we are no longer selling fresh ginseng or dry ginseng directly to the market except such portions of our product that are not qualified for use in our canned ginseng juice and the ginseng we purchased from outside farmers which is oxidized ginseng. Ginseng's growing seasonis from Aprilto September. Normally we sow the seed in April and harvest in September. Excessive rain in June to August will normally cause oxidation on the ginseng because that is the grow season for ginseng. Our average yearly rain volume in the past ten years is approximately 500 millimeter and we usually have approximately 30% of ginseng oxidized each year. However, because we intend to produce high quality canned ginseng juice, we apply very strict and much higher standards when we select ginseng as raw materials for ginseng juice production. Therefore, only portion of non-oxidized with high quality grown ginseng will be reserved for ginseng juice production. For the year ended June 30, 2013, we did not reserve any of our grown ginseng for ginseng juice production, compared with 20% for the fiscal year 2012. Once ginseng is oxidized, it is no longer qualified as raw material for ginseng beverage; however, we can still sell it to the market at a lower price compared to the price ofnon-oxidized ginseng. After we shifted our business focus from direct sale of ginseng to ginseng beverage and wine, we started to store high qualityfresh ginseng for the production of canned ginseng beverage. We are no longer selling fresh ginseng produced by Yanbian Huaxing except low quality ginseng or oxidizedginseng. The oxidized ginseng isnot qualified for production ofginseng beverage and we usually have around 30% of ginseng oxidized each year. Therefore, the revenues attributable to the direct sales of ginseng produced by Yanbian Huaxing have already, and will continue to decrease as the ginseng is utilized for the ginseng juice.We sold approximately 72,035 kg ginseng in the year ended June 30, 2013, 55% of which is the low quality or oxidized ginseng and 45% of which is the ginseng we purchased from outside farmers. We sold approximately 114,084.88 kg ginseng in the year ended June 30, 2012, 45% of which is the low quality or oxidized ginseng and 55% of which is the ginseng we purchased from outside farmers. Our sales of ginseng decreased from $3,593,581for the year ended June 30, 2012 to $2,297,228 for the year ended June 30, 2013, a decrease of 17%. Although in the long run we expect a decrease of revenue from direct sales of ginseng, a significant increase of revenue from sales of canned ginseng juice will outweigh the decrease of sales of ginseng. We shifted our business focus mainly to production and sale of ginseng beverage because we believe that there is a significant opportunity for functional drinks in China and there are currently no leading brands in the China market, while we have unique production technology of ginseng beverageand we focus on high-end consumers. In addition,our sales of wine products decreased significantly during the year ended June 30, 2013 due to low market demand. We estimate to have 70% of our revenue from sales of canned ginseng juice, 15-20% of our revenue from sales of ginseng and 5% of our revenue from sales of our wine in next five years. However, there is no assurance that the sales of ginseng beverage and wine will generate 70% and 5% of our revenues respectively in the next five years. Sources and Availability of Raw Materials Ginseng can only be cultivated under severely limited conditions demanding an almost perfect combination of terrain, altitude, and temperature. The growth cycle requires 5-6 years, although, senior maturity can be 8 years,and once harvested, the land can not be used again for ginseng planting for at least 25-30 years. Because the suitable lands for ginseng farming are very limited, the key to success in this industry is to control suitable land, as well as to continually develop techniques to increase production per acre. We have been granted land use rights to 1,500 hectares (about 3705 acres) of land resources for ginseng planting by the local government including Yanbian farm and Mudanjiang farm. Currently, we have planted approximately 287,984 square meters of land. Yanbian farm was substantially completely harvested by December 31, 2012.We only planted small amounts of Ginseng at Yanbian farm during the fiscal year ended June 30, 2013 because the climate and soil conditions have deteriorated. And the other farm Mudaniang will harvest no ginseng until about 2018 due to the damages caused by a typhoon strike which occurred in August 2012 which will be discussed in more details herein below in this Form 10-K. We plan to plant, over the next 5 years, 100,000 square meters, representing approximately 20,000 square meters per year.In the succeeding five years, we plan to harvest approximately 60,945 square meters of Ginseng. The harvest plan by year is as follows: 2014-58,281 and 2017-2,664. 8 With regard to the land resources we developed, we have hired our own employees to plant ginseng on part of the lands. Simultaneously, we have executed agreements with a number of local farmers to grow, cultivate and harvest ginseng utilizing the remaining portion of the land resources. Approximately 45% of the ginseng we need is from the 3% of developed land. The farming contracts commenced in January 2008 and expired as of December 31, 2012. In connection with these agreements, we (1) lease sections of the ginseng land to the farmers at approximately $1.5 (10 RMB) per square meter yearly, (2) provide the seeds and fertilizer to the farmers and clear the land of large debris (these costs are capitalized by the Company and included in the Ginseng Crop inventory, and, (3) pay the farmers a management fee of approximately $0.50 (4.00 RMB) per square meter (the farmers are required to produce 2kg ginseng for each square meter that they manage). After harvest, we pay the farmers the market price, which is the price at which other non-affiliated purchasers purchase similar ginseng from other farmers, for their ginseng. If the harvest is below 2 kg per square meter, the difference will be deducted from the total payment for ginseng purchased. If the harvest produces more than 2 kg per square meter, we pay $3.00 for every extra kg. In fiscal year 2013, we purchased approximately 45% of the ginseng we needed from these local farmers. The Company decided not to renew the contracts when they expired on December 31, 2012 because the Company has harvested all ginseng from planting land we rent to farmer. We will, however,enter into the contracts again with the local farmers when we have enough capital to plant new ginseng. Inventory All of our high quality ginseng is currently reserved for use by us in the manufacture of ginseng juice. Fresh ginseng can be placed in refrigerated storage for two years and still be used in the production of ginseng beverages. Seasonality Sales of ginseng products are seasonal, with most customers placing orders in the first and fourth quarter in any year as our ginseng is harvested in autumn, after necessary processing procedures, and available for sale in winter. However, as we no longer sell these products to any significant extent, seasonality is no longer an issue. Canned Ginseng Juice We are selling the following two products: · Ganzhi Ginseng Beverage, Approval No. State Food & Drug Administration G20090249 · Ganzhi American Ginseng Beverage, Approval No. State Food & Drug Administration G20090208 To produce canned ginseng juice, we take ginseng juice extracted from fresh ginseng as the main material plus natural extracts like xylitol, citric acid and steviosides as subsidiary ingredients. We have farming technicians periodically inspect farmers to ensure they follow our growing guidelines to control the quality of the fresh ginseng. We use low residue pesticide and biodegradable fertilizer for ginseng planting. And we use xylitol instead of sugar to lower calories. Further, products made with xylitol do not cause a sour taste. Currently, there are about 10 kinds of ginseng drinks on the market; all of them are imported from Korea. The price range for those products is 4 –30 RMB per can (about USD $0.60-$ 4.51) based on our market research. The most important component of ginseng is ginsenoside. Through reading our competitor’s labels, we found that nearly all of their ginseng drinks are produced by blending after extracting ginsenosides through chemical methods. The extraction for ginsenosides will cause damage to its nutritional components. Our technology is different from that traditional method. We squeeze out the natural juice from fresh ginseng so as to preserve freshness and nutrition in the final product. The reason direct squeezing is not commonly used in canned ginseng juice is that it needs fresh ginseng as a raw material and preservation of fresh ginseng is very difficult. Fresh ginseng rots very fast. The harvest time concentrates in September and October, which is a fairly short period. After that, one can only buy dried ginseng from market such as sun-dried ginseng from which we cannot squeeze juice. However, our drink formula enables us to use refrigerated ginseng as a raw material to produce canned ginseng juice and still be able to maintain its freshness and nutrition in our final products. The drink formula for our ginseng beverages is a registered patent approved by the Chinese government, patent number ZL 03111397.6. This patent was issued on January 23, 2008 and expires 20 years after issuance. This is why we store our fresh ginseng in refrigerated warehouse space. We are currently renting a refrigerated warehouse (-20 C degree) to store all fresh ginseng inventory necessary for production of the ginseng beverages. Monthly rent for refrigerated warehouse is RMB 4,500 (about USD $676.86). We commenced production in August 2010 and sales in October 2010 which was reflected in our financial statement for the three months ended December 31, 2010. We initiated our sales of canned ginseng juice in China and we plan to expand our business to overseas markets in 2014 or 2015. Our Ganzhi Ginseng Beverage costs approximately $2.21 per 1600 ml bottle and our American Ginseng Beverage will cost approximately $2.66 per 1600 ml bottle. However, as we are in the initial stage of ginseng beverage business, we cannot assure the demands for our ginseng beverage will be profitable in the short term and there is no guarantee that we will be able to generate revenue with ginseng beverage business. We own the production plant for ginseng juice. The plant is certified by the Chinese government as a Good Manufacturing Process facility, which is required for our production of these products. Good Manufacturing Process standards cover organization and personnel, building and facilities, equipment, materials, hygiene and sanitation, validation, documentation, production management, quality management, production distribution and recall, complaints and adverse reactions report, and self-inspections. 9 The estimated total one-time costs associated with the production of our ginseng beverage is approximately 50 million RMB (about USD $7,549,791) including 2 million RMB for research and governmental approval, 6 million RMB for GMP adjustment construction, 8 million RMB for equipment, 11 million RMB for facility construction and upgrades, 20 million for working capital and 3 million RMB for other expenses. We plan to fund these coststhrough a combination of short-term borrowings, bank loans, cash from operations and sales of our equity. Distribution Methods There are 667 cities in China.We plan to recruit one general distributor for canned ginseng juice in each city through Jilin Huamei. The general distributor can recruit the second level distributors. In addition to recruiting general distributors, in some major cities, Jilin Huamei will establish sale branch offices to facilitate the local sales. Our direct sale will target at customers of high end retailers such as supermarkets, pharmacies, hotels, gift shops, entertainment centers, tourists attractions, airport and high speed trains, etc. We have started negotiating distribution and sales agreements with potential general distributors. We are using a form of distribution agreement for general distributors; however, specific terms might differ based on negotiations we have with each distributor. As of the date of this filing, we have signed 5 distributors through Jilin Huamei. The form of the distribution agreement was filed as Exhibit 10.14 to the Form 10-12G/A we filed on November 10, 2010, and is incorporated herein by reference. Nameof Distributor DistributionTerritory Termof Agreement Annual Minimum Purchase Requirements(1) Down Payment(2) SixMonths Minimum Purchase Requirements(3) Sha Yurong & Liu Li Beijing 06/12-09/14 $ $ $ Zhuji City Fukai Trading Co., Ltd Zhejiang Province 06/11-06/16 N/A Zhao, Junhui Changbai Mountain Tourism District 04/11-03/13 Changchun Ginseng Beverage Co., Ltd Changchun City, Jilin Province 03/11-03/16 N/A N/A Ma, Zhihuo Fujian Province 07/11-07/16 (1) The number listed in this column represents the minimum amount of annual purchase paymentthe distributor shall make to purchase our ginseng beverage pursuant to the distribution agreement including the down payment and the follow-up payments. According to the distribution agreement, all distributors need to purchase our ginseng beverage at a wholesale price and give us a down payment, which payment amount is determined separately with each distributor. After that, the distributor will continuously place written orders with a full payment and we will ship the ordered ginseng beverage to the distributor.To further promote our products, we are currently executing a policy that will allow distributors to return any products they purchased and could not sell in the first 6 months of their distribution agreement, so long as the expiration date of the product has not been exceeded. (2)The number listed in this column represents the first payment the distributor shall make to purchase the ginseng beverage from us pursuant to the distribution agreement.The Ganzhi ginseng beverage is sold at a wholesale price of 13.8RMB/ per can and the Ganzhi American ginseng beverage is sold at a wholesale price of 14.9 RMB/per can to all of our distributors. (3)The number listed in this column represents the minimum amount of sales the distributor shall reach within 6 months of the date of the distribution agreement.We are entitled to cancel the distribution agreement if the distributor has not reached the minimum amount of sales within 6 months pursuant to the distribution agreement. The agreements also provide: · Distributor is only authorized to sell in physical stores, and through the channels of promotion and group purchase. To guarantee the unified pricing system and fair competition among individual agents, Distributor is not allowed to sell goods by means of E-commerce (to sell on the internet). · We guarantee the quality of the goods delivered complies with the relevant State standards for sanitary and health of food production and agrees to be responsible for Distributor’s loss caused by quality problems. 10 · We agree to support the publicity and marketing of the Products, provided that it will not affect the normal operation of our website. · Distributor is obliged to supply copies of its business license, tax registration certificate and all other documents relevant to execution of agreements with us. Distributor is obliged to protect our enterprise image, goodwill and brand name. Distributor shall supply the monthly report of selling activities in writing to us which should describe the sales data, activities, sales analysis and plans in details. · If any of products are not fit for distribution in selling regions within three months, Distributor has the right to exchange products in order to meet the market demand. · We shall deliver goods within 7 working days from the date that received the order and payment was made in full. The long-distance freight of goods and related insurance cost to Distributor’s city of territory is to be borne by us, and local short-distance freight is to be borne by Distributor. · We offer the following incentive awards: The principle of award shall be based on the accumulative purchase amount. If one distributor’s annual total purchase amount (from January 1 to December 31) reaches: - Over 500 thousand—1 million RMB, Distributor will receive year-end rebate of one percent of the total purchase amount, in addition, take part in the overseas travel once for one person to Singapore, Malaysia and Thailand organized by Party A. - Over 1 million—3 million RMB, rebate of 1.5 percent of the total purchase amount, in addition, take part in the travel once for two persons to Singapore, Malaysia and Thailand organized by Party A. - Over 3 million RMB, rebate of 2 percent, and take part in the travel once for three persons to Singapore, Malaysia and Thailand organized by Party A. · Other termination provisions include: - If Distributor changes the products pricing system without our permission, or refuses to carry out our sales and promotion plans. - If Distributor breaches or does not fulfill the provisions of this agreement, which creates adverse effects on us. - If Distributor unilaterally decides to terminate the agreement without negotiating with us. - Distributor is ordered to make a correction or its business license has been revoked by the government. - In the event of a breach of any of the provisions of this Agreement by one party, and the other party does not get satisfactory reply after ten days of written notice, the non-breaching party has the right to terminate the Agreement unilaterally and hold the breaching party responsible for any direct and indirect loss and expenses (including, without limitation, attorney fee, arbitration or legal fee, auditor expenses, travel expenses and etc). In addition, in order to expand our sales of ginseng juice to Asia market, we adjusted our sales strategy and Hong Kong Huaxia was incorporated to recruit distributors in Asia market in addition to building up online shopping platform to take orders directly from end user customers. Sources and Availability of Raw Materials We will obtain the fresh ginseng for beverage production from two sources, our grown ginseng including self-planted ginseng and the ginseng sold to us by farmers in accordance with the contracts we entered into with them, and the ginseng we purchase from the outside farmers. Ginseng's growing seasonis from April to September, six months a year. Normally we sow the seed in April and harvest in September and October. Ginseng seeds are obtained after the blossom in Autumn, the seed can be sowed in September or next Spring, it takes 10 days to germinate and 10 days for seeding. And the whole growing cycle for ginsengfrom seeding to harvest usually takes around 5-6 years to ensure the growth of ginseng and the nutrition it contains in the root. For ginseng, every hectare can harvest 18 to 20 kg ginseng. As of June 30, 2013, we have planted approximately 287,984square meters of land. Seasonality There is no seasonality for sale of ginseng beverages. Wine We are currently selling three types of wine: Bingqing Ice Wine, Pearl in the Snow (red wine), Linyuan Hong Wine (red wine). 11 Our grapes grew on 750 acres of land leased from a group of individual farmers, paying approximately $37.50 per acre a year for 15 years. This lease expires on December 31, 2013, upon which we will not further renew it. However, recent harvests from our vineyard showed poor quality indicating the vineyard is long longer suitable for the production of wine. We decided to abandon the growing and harvesting of grapes and will now purchase grapes in the open market to produce wine. We started production of wine in March 2011 and sales in April 2011. Through Tonghua Linyuan, we have a written production agreement with Tonghua Jinyuanshan Winery (“Jinyuanshan Winery”) to produce Pearl in Snow Wine and Ice Wine for us from May 20, 2012 to May 19, 2017. Pursuant to the sale of all assets and liabilities of Tonghua Linyuan on June 30, 2013, the contract with Jinyuanshan Winery will be fulfilled by our subsidiary, Jilin Huamei. Under the terms of the agreement, we provide Jinyuanshan Winery with grape juice, bottling supplies and packaging supplies, and Jinyuanshan Winery produces and bottles the wine with a charge of approximately $0.16-0.24 per bottle (approximately $0.16 a bottle for processing red wine,and approximately $0.24 per bottle for processing ice wine). Other principal terms of the agreement are as follows: 1. Product Names: Pearl in Snow Wine; Ice Wine. 2. Prior to production, Tonghua Linyuan shall provide production guidelines and obtain approval from the city inspection department. 3. Tonghua Linyuan shall notify the supervision department a week in advance for every batch of production. 4. Products quality: Jinyuanshan Winery must meet the quality standard set by Tonghua Linyuan, in accordance with QB/1982-94 grape wine production standard requirement. 5. Products Safekeeping: After final inspection of the products, products can be kept temporarily at Jinyuanshan Winery’s facility for up to one month. Tonghua Linyuan must ship out the products within one month. 6. Product defect allowance: Jinyuanshan Winery is allowed to have 5% wine production defect rate; 0.3% on labeling and packaging; and 0.5% on bottles. If the bottle damage was caused by delivery, Jinyuanshan Winery will not be responsible for the damage. 7. Duration of this Contract: This contract is valid from May 20, 2009 to May 19, 2012. If there is any dispute beyond negotiation, it will be mediated by the local arbitration authority. 8. Tonghua Linyuan subcontracts Jinyuanshan Winery to produce under Jinyuanshan Winery’s National Industrial Production permit. Tonghua Linyuan shall name Jinyuanshan Winery on its labels (after city quality inspection’s approval). 9. If there are any taxes incurred by Jinyuanshan Winery for processing Tonghua Linyuan’s wines, Tonghua Linyuan is liable for paying these taxes. We, through Tonghua Linyuan, have another written production agreement with Jinyuanshan Winery to produce Linyuan Hong Red for us at a charge of approximately $0.16 per bottle from May 20, 2012 to May 19, 2017. The agreement contains similar terms as the production written agreement we have with Jinyuanshan Wineary for producing Pearl in Snow Wine and Ice Wine. For more details of our wine production agreements with Jinyuanshan Winery, please refer to Exhibit 10. 30 and 10.31 filed to our Form 10-K for the fiscal year ended June 30, 2012. After Tonghua Linyuan ceased operations pursuant to the sale of all of its assets on June 30, 2013, the above-mentioned contracts entered into by Tonghua Linyuan remain valid and will be fulfilled by Jilin Huamei. The estimated total one-time costs associated with ourwine production is approximately 20 million RMB (about USD $3,019,916) including 10 million RMB for working capital, 10 million RMB for grape vineyard, wine processing, storage, marketing and other expenses. We plan to be funded through a combination ofshort-term borrowings, bank loans, cash from operations and sales of our equity. Production Methods and Sources and Availability of Raw Materials Wine is produced by fermenting crushed grapes using various types of yeast. Yeast consumes the sugars in the grapes and converts them into alcohol. As of June 30, 2013, Tonghua Linyuan did not reserve any grape juice, compared with 1,170 tons of fermented grape juice as of June 30, 2012. As recent harvests indicated that our vineyard is no longer suitable for producing grapes for wine production, we will now purchase grapes directly from the open market. 12 Distribution Methods There are 667 cities in China, we intend to recruit one general distributor for wine in every city. The city level distributor can recruit the second level distributors. In addition to recruiting general distributors, in some major cities, Jilin Huamei will establish sale branch offices to facilitate the local sales. Our direct sale will target at customers of high end retailers such as supermarkets, pharmacies, hotels, gift shops, entertainment centers, tourists attractions, airport and high speed trains, etc. We have started negotiating distribution and sales agreements with potential general distributors. On November 16, 2010, we entered into a distribution and sales agreement with Beijing Huayang Shengbang Trading Ltd (“Beijing Huayang”) whereby Beijing Huayang shall act as our general distributor of our wine in the Beijng area from November 16, 2010 to November 15, 2013. According to the agreement, Beijing Huayang is authorized to sell to stores, as well as through the channels of promotion and group purchase and to enter into sub-distribution agreements with second level distributors in the Beijing area. However, in no circumstance, shall Beijing Huayang sell or distribute our wine at a price less than the price we offered. Beijing Huayang shall have minimum annual sales of RMB 3,000,000 (about USD $451,242) and shall receive a bonus at certain percentage of sales exceeding the minimum sales. We used the same form of distribution agreement we use for our beverage distributors when entering into agreement with Beijing Huayang, which was disclosed above in the Distribution Methods of Canned Ginseng Juice section. In addition, we intend to use the same form of distribution agreement when we recruit any general distributor for our wine, although some terms might differ based on the negotiation we have with each distributor. As of the date of this filing we have signed one wine distributor, Beijing Huayang, through Jilin Huamei. The distribution agreement, expiring on November 15, 2013, was filed as Exhibit 10. 19 in the Form 10-12G/A we filed on May 31, 2011. In addition, as a part of our adjustment to our marketing strategy of our ginseng juice and wine, we have established Hong Kong Huaxia in March 2012 to recruit distributors to sell wine and ginseng juice outside China in Asia markets and to build and maintain online shopping platform to take orders directly from end user customers. Seasonality As disclosed herein, we recently decided to stop the growing and harvesting of grapes. Wine has no seasonality. MARKETING ACTIVITIES All of our products will be sold by our subsidiary Jilin Huamei and Hong Kong Huaxia through distributors or Jilin Huamei’s sale branch offices in some major cities, or Hong Kong Huaxia’s e-commerce. RESEARCH AND DEVELOPMENT In July 2010, we conducted a market research program for ginseng beverages in China through a research institute, China Lantu Hongye Research Institute. Based on the report, management believes that there is not yet a leading brand of ginseng beverage in the China market and that the technology we use to produce our ginseng beverage will most likely provide a competitive advantage for our products in China over those currently in the Chinese market. Other than as set forth above, we have had no research and development expenses in the past two years. INTELLECTUAL PROPERTY We rely primarily on a combination of patent, certificates and administrative protections to safeguard our intellectual property. The drink formula for our ginseng beverages is a registered patent approved by the Chinese government, patent number ZL 03111397.6. This patent was issued on January 23, 2008 and expires 20 years after issuance. Although our other products have no patent protection, our two types of ginseng beverages have been certified as PRC domestic healthcare food by SFDA (State Food and Drug Administration) and received approval certificates (“GMP Healthcare Food Certificate”) from the SFDA, each of which is valid for a term of 5 years and renewable at the expiration thereof. According to the Rules for Administration over Registration of Healthcare Food (Trial Implementation) issued by SFDA on April 30, 2005, the healthcare food applying for GMP Health Food Certificate refers to such food as claimed to have special health function or focuses on supplementing vitamins or minerals, that is, food which is suitable for special population, has function of regulating the institutions instead of treating diseases, and will not bring any acute, sub-acute or chronic damages to the body. The application for registration of healthcare food shall be subject to an examination and approval process in which the SDFA evaluates and examines systematically the safety, effectiveness, quality controllability as well as the specifications of the healthcare food being applied for registration and make a decision as approving the registration or not according to the application and based on the lawful procedures, conditions and requirements. As of the date of this filing, we have following SFDA approval: a. Health food production permit for Jilin Ganzhi Beverage Company, Approval No. 2012-0019, issued on May 9, 2013, valid for one year. 13 b. SFDA approval for Ganzhi Ginseng Beverage, No. SFDA G20090249 issued by the State Food & Drug Administration on 05/31/2009 which is valid for five years. c. SFDA approval for Ganzhi American Ginseng Beverage, No. SFDA G20090208 issued by the State Food & Drug Administration on 5/27/2009 which is valid for five years. REGULATORY ENVIRONMENT China is transitioning from a planned economy to a market economy. While the Chinese government has pursued economic reforms since its adoption of the open-door policy in 1978, a large portion of the Chinese economy is still operating under five-year plans and annual state plans. Through these plans and other economic measures, such as control on foreign exchange, taxation and restrictions on foreign participation in the domestic market of various industries, the Chinese government exerts considerable direct and indirect influence on the economy. Many of the economic reforms carried out by the Chinese government are unprecedented or experimental, and are expected to be refined and improved. Other political, economic and social factors can also lead to further readjustment of such reforms. This refining and readjustment process may not necessarily have a positive effect on our operations or future business development. Our operating revenues may be reduced by changes in China's economic and social conditions as well as by changes in the policies of the Chinese government, such as changes in laws and regulations (or the official interpretation thereof), measures which may be introduced to control inflation, changes in the interest rate or method of taxation, and the imposition of additional restrictions on currency conversion. China’s legal system is a civil law system. Unlike the common law system, the civil law system is based on written statutes in which decided legal cases have little value as precedents. In 1979, China began to promulgate a comprehensive system of laws and has since introduced many laws and regulations to provide general guidance on economic and business practices in China and to regulate foreign investment. Progress has been made in the promulgation of laws and regulations dealing with economic matters such as corporate organization and governance, foreign investment, commerce, taxation and trade. The promulgation of new laws, changes of existing laws and the abrogation of local regulations by national laws could have a negative impact on our business and business prospects. In addition, as these laws, regulations and legal requirements are relatively recent, their interpretation and enforcement involve significant uncertainty. We are subject to many general regulations governing business entities and their behavior in China and in any other jurisdiction in which we have operations. In particular, we are subject to laws and regulations covering food, dietary supplements and pharmaceutical products. Such regulations typically deal with licensing, approvals and permits. Specifically, these regulations concern Good Manufacturing Practices and SFDA approval as discussed above. Any change in product licensing may make our products more or less available on the market. Such changes may have a positive or negative impact on the sale of our products and may directly impact the associated costs in compliance and our operational and financial viability. Such regulatory environment also covers any existing or potential trade barriers in the form of import tariff and taxes that may make it difficult for us to export our products to certain countries and regions, such as Japan, South Korea and Hong Kong, which would limit our international expansion. Because we are a wholly foreign owned enterprise, we are subject to the law on foreign investment enterprises in China, and the foreign company provisions of the Company Law of China, which governs the conduct of our wholly owned subsidiary and its officers and directors. Additionally, we are also subject to varying degrees of regulations and permit system by the Chinese government. Foreign Investment in PRC Operating Companies The Foreign Investment Industrial Catalogue jointly issued by the Ministry of Commerce for the People’s Republic of China and the National Development and Reform Commission in 2007 classified various industries/business into three different categories: (i) encouraged for foreign investment; (ii) restricted to foreign investment; and (iii) prohibited from foreign investment. For any industry/business not covered by any of these three categories, they will be deemed industries/business permitted to have foreign investment. Except for those expressly provided restrictions, encouraged and permitted industries/business are usually 100% open to foreign investment and ownership. With regard to those industries/business restricted to or prohibited from foreign investment, there is always a limitation on foreign investment and ownership. The PRC Subsidiary’s business does not fall under the industry categories that are restricted to, or prohibited from foreign investment and is not subject to limitation on foreign investment and ownership. Regulation of Foreign Currency Exchange Foreign currency exchange in the PRC is governed by a series of regulations, including the Foreign Currency Administrative Rules (1996), as amended, and the Administrative Regulations Regarding Settlement, Sale and Payment of Foreign Exchange (1996), as amended. Under these regulations, the Renminbi is freely convertible for trade and service-related foreign exchange transactions, but not for direct investment, loans or investments in securities outside the PRC without the prior approval of China’s State Administration of Foreign Exchange. Pursuant to the Administrative Regulations Regarding Settlement, Sale and Payment of Foreign Exchange (1996), Foreign Investment Entities may purchase foreign exchange without the approval of the State Administration of Foreign Exchange for trade and service-related foreign exchange transactions by providing commercial documents evidencing these transactions. They may also retain foreign exchange, subject to a cap approved by the State Administration of Foreign Exchange, to satisfy foreign exchange liabilities or to pay dividends. However, the relevant Chinese government authorities may limit or eliminate the ability of foreign investment entities to purchase and retain foreign currencies in the future. In addition, foreign exchange transactions for direct investment, loan and investment in securities outside the PRC are still subject to limitations and require approvals from the State Administration of Foreign Exchange. 14 On July 21, 2005, the PRC government changed its decade old policy of pegging its currency to the U.S. currency. Under that policy, the Renminbi is permitted to fluctuate within a narrow and managed band against a basket of certain foreign currencies. This change in policy has resulted in an approximate 21% appreciation of the Renminbi against the U.S. dollar between 2005 and 2008. However, the PRC government decided to repeg the Renminbi to U.S. Dollars in response to the financial crisis in 2008. On June 19, 2010, China ended the peg of Renminbi to the U.S. Dollar which allowed a greater flexibility of its exchange rate. There remains significant international pressure on the appreciation of the Renminbi against the U.S. Dollar. We have evaluated the determination of our functional currency based on the guidance in ASC Topic, “Foreign Currency Matters,” which provides that an entity’s functional currency is the currency of the primary economic environment in which the entity operates; normally, that is the currency of the environment in which an entity primarily generates and expends cash. On our own, our operation is conducted in China and we currently financed ourselves in Chinese Renminbi. Therefore, our functional currency is the Chinese Renmibi in accordance with the guidance in ASC 830-10-85-5. While the Company uses United States dollars (“U.S. Dollar” or “US$” or “$”) for financial reporting purposes, the subsidiaries within the Company maintain their books and records in their respective functional currency, being the primary currency of the economic environment in which their operations are conducted. Because our past and current revenue from our subsidiaries are denominated in Renmibi, assets and liabilities of a subsidiary with functional currency other than U.S. Dollar are translated into U.S. Dollars using the applicable exchange rates prevailing at the balance sheet date. Items on the statements of income and comprehensive income and cash flows are translated at average exchange rates during the reporting period. Equity accounts are translated at historical rates. Adjustments resulting from the translation of the Company’s financial statements are recorded as accumulated other comprehensive income. To the extent any of our future revenues are denominated in currencies other than the United States dollar, we would be subject to increased risks relating to foreign currency exchange rate fluctuations which could have a material adverse affect on our financial condition and operating results since operating results are reported in United States dollars and significant changes in the exchange rate could materially impact our reported earnings. Regulation of Foreign Investment Entities’ Dividend Distribution The principal laws and regulations in the PRC governing distribution of dividends by foreign investment entities include: (i) The Sino-foreign Equity Joint Venture Law (1979), as amended, and the Regulations for the Implementation of the Sino-foreign Equity Joint Venture Law (1983), as amended; (ii) The Sino-foreign Cooperative Enterprise Law (1988), as amended, and the Detailed Rules for the Implementation of the Sino-foreign Cooperative Enterprise Law (1995), as amended; (iii) The Foreign Investment Enterprise Law (1986), as amended, and the Regulations of Implementation of the Foreign Investment Enterprise Law (1990), as amended. Under these regulations, foreign investment entities in the PRC may pay dividends only out of their accumulated profits, if any, determined in accordance with Chinese accounting standards and regulations. In addition, foreign-invested enterprises in the PRC are required to set aside at least 10% of their respective accumulated profits each year, if any, to fund certain reserve funds unless such reserve funds have reached 50% of their respective registered capital. These reserves are not distributable as cash dividends. The board of directors of a foreign investment entity has the discretion to allocate a portion of its after-tax profits to staff welfare and bonus funds, which may not be distributed to equity owners except in the event of liquidation. Regulation of a Foreign Currency’s Conversion into Renminbi and Investment by Foreign Investment Entities On August 29, 2008, the State Administration of Foreign Exchange issued a Notice of the General Affairs Department of the State Administration of Foreign Exchange on the Relevant Operating Issues concerning the Improvement of the Administration of Payment and Settlement of Foreign Currency Capital of Foreign-Invested Enterprises or Notice 142, to further regulate the foreign exchange of foreign investment entities. According to the Notice 142, foreign investment entities shall obtain verification report from a local accounting firm before converting its registered capital of foreign currency into Renminbi, and the converted Renminbi shall be used for the business within its permitted business scope. The Notice 142 explicitly prohibits foreign investment entities from using Renminbi converted from foreign capital to make equity investments in the PRC, unless the domestic equity investment is within the approved business scope of the foreign investment entity and has been approved by the State Administration of Foreign Exchange in advance. 15 Regulation of Foreign Exchange in Certain Onshore and Offshore Transactions In October 2005, the State Administration of Foreign Exchange issued the Notice on Issues Relating to the Administration of Foreign Exchange in Fund-raising and Return Investment Activities of Domestic Residents Conducted via Offshore Special Purpose Companies, or the State Administration of Foreign Exchange Notice 75, which became effective as of November 1, 2005, and was further supplemented by two implementation notices issued by the State Administration of Foreign Exchange on November 24, 2005 and May 29, 2007, respectively. The State Administration of Foreign Exchange Notice 75 states that PRC residents, whether natural or legal persons, must register with the relevant local State Administration of Foreign Exchange branch prior to establishing or taking control of an offshore entity established for the purpose of overseas equity financing involving onshore assets or equity interests held by them. The term “PRC legal person residents” as used in the State Administration of Foreign Exchange Notice 75 refers to those entities with legal person status or other economic organizations established within the territory of the PRC. The term “PRC natural person residents” as used in the State Administration of Foreign Exchange Notice 75 includes all PRC citizens and all other natural persons, including foreigners, who habitually reside in the PRC for economic benefit. The State Administration of Foreign Exchange implementation notice of November 24, 2005 further clarifies that the term “PRC natural person residents” as used under the State Administration of Foreign Exchange Notice 75 refers to those “PRC natural person residents” defined under the relevant PRC tax laws and those natural persons who hold any interests in domestic entities that are classified as “domestic-funding” interests. PRC residents are required to complete amended registrations with the local State Administration of Foreign Exchange branch upon: (i) injection of equity interests or assets of an onshore enterprise to the offshore entity, or (ii) subsequent overseas equity financing by such offshore entity. PRC residents are also required to complete amended registrations or filing with the local State Administration of Foreign Exchange branch within 30 days of any material change in the shareholding or capital of the offshore entity, such as changes in share capital, share transfers and long-term equity or debt investments and these changes do not relate to return investment activities. PRC residents who have already organized or gained control of offshore entities that have made onshore investments in the PRC before the State Administration of Foreign Exchange Notice 75 was promulgated must register their shareholdings in the offshore entities with the local State Administration of Foreign Exchange branch on or before March 31, 2006. Under the State Administration of Foreign Exchange Notice 75, PRC residents are further required to repatriate into the PRC all of their dividends, profits or capital gains obtained from their shareholdings in the offshore entity within 180 days of their receipt of such dividends, profits or capital gains. The registration and filing procedures under the State Administration of Foreign Exchange Notice 75 are prerequisites for other approval and registration procedures necessary for capital inflow from the offshore entity, such as inbound investments or shareholders loans, or capital outflow to the offshore entity, such as the payment of profits or dividends, liquidating distributions, equity sale proceeds, or the return of funds upon a capital reduction. Government Regulations Relating to Taxation On March 16, 2007, the National People’s Congress, approved and promulgated the PRC Enterprise Income Tax Law. The PRC Enterprise Income Tax Lawtook effect on January 1, 2008. Under thePRC Enterprise Income Tax Law, foreign investment entities and domestic companies are subject to a uniform tax rate of 25%. ThePRC Enterprise Income Tax Lawprovides a five-year transition period starting from its effective date for those enterprises which were established before the promulgation date of thePRC Enterprise Income Tax Law and which were entitled to a preferential lower tax rate under the then-effective tax laws or regulations. On December 26, 2007, the State Council issued a Notice on Implementing Transitional Measures for Enterprise Income Tax, providing that the enterprises that have been approved to enjoy a low tax rate prior to the promulgation of the PRC Enterprise Income Tax Law will be eligible for a five-year transition period since 1 January, 2008, during which time the tax rate will be increased step by step to the 25% unified tax rate set out in the PRC Enterprise Income Tax Law. From 1 January, 2008, for the enterprises whose applicable tax rate was 15% before the promulgation of the PRC Enterprise Income Tax Law, the tax rate will be increased to 18% for year 2008, 20% for year 2009, 22% for year 2010, 24% for year 2011, 25% for year 2012. For the enterprises whose applicable tax rate was 24%, the tax rate will be changed to 25% from January 1, 2008. The PRC Enterprise Income Tax Law provides that an income tax rate of 20% may be applicable to dividends payable to non-PRC investors that are “non-resident enterprises”. Non-resident enterprises refer to enterprises which do not have an establishment or place of business in the PRC, or which have such establishment or place of business in the PRC but the relevant income is not effectively connected with the establishment or place of business, to the extent such dividends are derived from sources within the PRC. The income tax for non-resident enterprises shall be subject to withholding at the income source, with the payer acting as the obligatory withholder under the PRC Enterprise Income Tax Law, and therefore such income taxes generally called withholding tax in practice. The State Council of the PRC has reduced the withholding tax rate from 20% to 10% through the Implementation Rules of thePRC Enterprise Income Tax Law. It is currently unclear in what circumstances a source will be considered as located within the PRC. We are a U.S. holding company and substantially all of our income is derived from dividends we receive from our subsidiaries located in the PRC. Thus, if we are considered as a “non-resident enterprise” under the PRC Enterprise Income Tax Lawand the dividends paid to us by our subsidiary in the PRC are considered income sourced within the PRC, such dividends may be subject to a 10% withholding tax. 16 Such income tax may be exempted or reduced by the State Council of the PRC or pursuant to a tax treaty between the PRC and the jurisdictions in which our non-PRC shareholders reside. For example, the 10% withholding tax is reduced to 5% pursuant to theDouble Tax Avoidance Agreement Between Hong Kong and Mainland China if the beneficial owner in Hong Kong owns more than 25% of the registered capital in a company in the PRC. The new tax law provides only a framework of the enterprise tax provisions, leaving many details on the definitions of numerous terms as well as the interpretation and specific applications of various provisions unclear and unspecified. Any increase in the combined company’s tax rate in the future could have a material adverse effect on its financial conditions and results of operations. Food Safety Law of the People’s Republic of China The Food Safety Law of the People’s Republic of China as adopted at the 7th Session of the Standing Committee of the 11th National People’s Congress of the People’s Republic of China and effective on June 1, 2009, governs the food safety in food production and business operation activities. Pursuant to the Food Safety Law of the People’s Republic of China, food producers must establish an internal inspection and record system for raw materials and predelivery products, and food distributors must also establish internal systems to record and inspect food products procured from suppliers. In addition, any food addictives that are not in the approved government catalog must not be used and no food products can be sold inspection-free. Regulations on the Implementation of the Food Safety Law of the People’s Republic of China The Regulations on the Implementation of the Food Safety Law of the People’s Republic of China as adopted at the 73rd Standing Committee Meeting of the State Council on July 8, 2009 and effective on July 20, 2009, are promulgated in accordance with the Food Safety Law of the People’s Republic of China. The Regulations require that the local People’s Government at or above the country level shall perform the responsibility specified in the Food Safety Law of the People’s Republic of China, improve the ability for supervision and administration of food safety, ensure supervision and administration of food safety; establish and improve the coordination mechanism between food safety regulatory authorities, integrate and improve the food safety information network, and realize the sharing of food safety and food inspection information and other technical resources. Law of the People’s Republic of China on Quality and Safety of Agricultural Products The Law of the People’s Republic of China on Quality and Safety of Agricultural Products was adopted at the 21st Meeting of the Standing Committee of the Tenth National People’s Congress on April 29, 2006. This Law was enacted in order to ensure the quality and safety of agricultural products, maintain the health of the general public, and promote the development agriculture and rural economy. Pursuant to this Law, agricultural products distribution enterprises shall establish a sound system of inspection and acceptance for their purchases. In addition, agricultural products that fail to pass the inspection based on the quality and safety standards of agricultural products cannot be marketed. Regulation on the Sale of Wine The material regulations for the standards of wine in China are the wine standard (GB 15037) and the wine labeling law (GB 10344) both of which are administered by General Administration of Quality Supervision, Inspection and Quarantine of the People’s Republic of China which have the following requirements: ● The name of the product is mandatory in China. The words ‘grape wine’ should be sufficient. However, it is advisable to qualify this with ‘red’, ‘white’, ‘sparkling’, ‘semi-sparkling, ‘fortified’, ‘sweetened fortified’ etc. As wine can be considered to be made from a single raw material, it should be exempt from the requirement for ingredient listing. Nevertheless, sweeteners, preservatives and added color (legal in the case of fortified wine only) need to be declared. ● The alcohol format is prescribed in Chinese regulations. The alcohol statement should be in the form ‘Alcoholic strength xx.x percent vol’. The tolerance between the actual and the stated alcohol is +/- 1.0percent. ● The volume statement must appear on the label. The statement must be on the same display panel as the word ‘wine’. ● A country of origin statement is mandatory. The date of bottling is required on Chinese labels. ● Wines with an alcohol content of 10 percent or less are required to include a minimum durability date. Wines over 10 percent alcohol are exempt from this requirement. ● The product type is mandatory for China. This can be indicated by the actual sugar content or by the category. 17 With a view to regulate the sale of wine, the Ministry of Commerce of the PRC (“MOFCOM”) issued Measures for Administration of Alcohol Circulation (the “Circulation Measures”) on November 7, 2005. According to the Circulation Measures, an entity or individual that engages in wholesale or retail of alcohol (collectively “Alcohol Operator”) shall, within 60 days as of collecting a business license, handle the archival filing and registration in the administrative department of commerce at the same level as the administrative department for industry and commerce where the registration is handled according to the principle of territorial administration. An Alcohol Operator (supplier) shall, when undertaking any wholesale of alcoholic goods, fill in the Form for Registration of Alcohol Circulation (“Registration”) and record the information on the circulation of alcoholic goods in detail. The Registration shall follow the whole course of alcohol circulation, be bundled with the goods and comply with the information on goods so as to realize the traceability of the circulation information throughout the course from the day when alcoholic goods leave the factory to the point of sales terminal. In addition, an Alcohol Operator shall mark and sell the bulk alcohol in a fixed place. Any mobile sale of bulk alcohol is prohibited. An alcohol operator shall not sell any alcoholic goods to any minor and shall indicate this in an eye-catching position in its business place. With a view to regulate the import and export of commodity or technology (including wine), the MOFCOM issued the Measures for Registration for the Record of Foreign Trade Operators (the “Registration Measures”) on June 25, 2004. The Registration Measures, which entered into effect on July 1, 2004, are based on the revised Foreign Trade Law of the PRC and specify registration rules applicable to operators of commodity or technology import-export business (“Foreign Trade Operators”). Under the Registration Measures, Foreign Trade Operators need to carry out registration for the record with the MOFCOM or the local commerce administrations authorized by it (“Local Registration Authority”). However, operators which have obtained the qualification to operate commodity or technology import-export business prior to the effectiveness of the Registration Measures are exempt from the registration requirement unless they wish to operate outside of the already approved scope of operation. A Foreign Trade Operator should normally register with the Local Registration Authority. Upon receiving the application documents, the Local Registration Authority must complete the registration and return the stamped registration form within five days. The Foreign Trade Operator then has thirty (30) days to complete the relevant formalities with the local customs, inspection and quarantine, foreign exchange, tax, etc. authorities. We are and anticipate that we will be in full compliance with aforementioned regulations and do not anticipate that they will have any significant impact on our business as such. Only SFDA and MOFCOM are required for the sale of our wine. Penalties would be levied upon us if we fail to comply with or adhere to and maintain certain standards or requirements as specified above. Such failure has not occurred in the past, and we generally do not anticipate that it may occur in the future, but no assurance can be given in this regard. Excepted mentioned above, there is no special regulations that restrict sales of our wine externally, and we do not need other pre-approval for export. Each foreign country has different standards for importing our products; in the US for example requires FDA approval, which we do not have and thus do not export our wine to the US. The company has no short-term plans to expand its wine export to countries outside China. As noted above, we have all other necessary regulatory approvals to manufacture and sell our wine in China. Compliance with Environmental Law We comply with the Environmental Protection Law of China and its local regulations. In addition to statutory and regulatory compliance, we actively ensure the environmental sustainability of our operations. Our costs of compliance with applicable environmental laws are minimal, since the manufacturing of our products generates very limited damages, if any, to the environment. Accordingly we had no expenditures for compliance with environmental law in 2009 and do not anticipate incurring any such costs in the future. Penalties would be levied upon us if we fail to adhere to and maintain certain standards. Such failure has not occurred in the past, and we generally do not anticipate that it may occur in the future, but no assurance can be given in this regard. Competition Ginseng The market in China for ginseng is extremely competitive. Based upon management’s knowledge of the industry in China, we believe that there are more than four companies engaged in ginseng production in China.The significant competition within the ginseng industry for planting land is compounded by the Chinese government’s recent promotion of forestation in state-owned forests.This has dramatically reduced the woodland available for ginseng planting. Our major competitors are Changbai Baoquan Mountain, Changbai Ni Li River, Ji An Ginseng and Antler Company & The First Fu Song Ginseng Farm.Based upon its significant knowledge of the ginseng industry in China, management believes that we rank in the middle of these competitors, the larger of which in general have greater financial and personnel resources and have achieved greater market penetration than we have.However, because there are no published statistics concerning our competitors, this is based solely upon management’s experience in the industry. 18 The ranking is based on the size of ginseng planting area and shift to ginsengdrinks business will not affect company’s ranking.We recently started to generate revenues from the sales of ginseng drinks. As of June 30, 2013, we had $71,263 from the sales of ginseng drinks. We foresee that revenues from the sales of ginseng drinks will increase significantly in the future, and we believe they will offset any loss of revenue due to the recent shift of business. We believe we compete in this market based upon: ● Land Resources controlled directly or through arrangements with farmers; ● Ginseng cultivation systems and techniques; and ● Established distribution network. Ginseng Beverage In the market there are about 10 kinds of ginseng beverage listed as following. The prices of these products range from approximately $0.60 to $4.51 per bottle. However, we have noticed that there is little advertisement and promotioncurrently in theChina market and the sales of ginseng drinks are limited.Based on the market research we conducted in July 2010 through a research institute, China Lantu Hongye Research Institute, the management believes there has not been a leading brand of ginseng beverage in the China market yet. Name of Ginseng Beverage Producer Nuzheng Ginseng Beverage Benxi Huabao Ginseng Products Limited, Inc. Korean Red Ginseng Beverage Korean Red Ginseng Drink Limited, Inc. Sengniu Ginseng Beverage Jinlin Jingtong Food Beverage Limited, Inc. Renyushu Ginseng Beverage Jinlin Yanqing Renyushu Beverage Limited, Inc. Loufan Natural Ginseng Beverage Loufan Natural Ginseng Limited, Inc. Korean Gaoli Ginseng Beverage Korean Gaoli Ginseng Beverage Limited, Inc. Jierun Changbai Mountain Ginseng Beverage Changbai Mountain International Group, Inc. Liyuan Ginseng Beverage Jiazhou Ginseng Drink Jingtian Ginseng Beverage Jingtian Ginseng Limited, Inc. Tianwangxing Ginseng Beverage Zhongshanshi Meitai Supplement Limited, Inc. As we have just commenced sales of these products, we are a small competitor in the market.Some of our competitors have greater financial and personnel resources and all have achieved greater market penetration than we have. We believe we have some competitive advantage in the China market due to the technology we use to produce our ginseng beverage.Based upon reading of competitors’ labels, all of their ginseng drinks are produced by blending after extracting ginsenosides through chemical methods. Management believes that the extraction for ginsenosides will cause damage to its nutritional components because high heat is used in the process of the extraction.Our technology is different from the method used by our competitors.We squeeze out the natural juice from fresh ginseng. However, our drink formula enables us to use refrigerated ginseng as raw material to produce canned ginseng juice and still able to maintain its freshness and nutrition in final productsThe drink formula for our ginseng beverages is a registered patent approved by the Chinese government, patent number ZL 03111397.6.This patent was issued on January 23, 2008 and expires 20 years after issuance. In order to store the fresh ginseng, we rent a refrigerated warehouse (-20 C degree) to store all fresh ginseng. We currently have fresh ginseng inventory to produce approximately one million cans of ginseng juice. Wine We are competing with domestic producers of wine as well as importers of wines from other countries.Due to the size of our production, we are a small competitor in the market.Some of our competitors have greater financial and personnel resources and all have achieved greater market penetration than we have. We will use grapes purchased from the open market for our wine production.As the quality of the wine substantially depends on the quality of grape juice and the location of vineyard,the principal competitors we will have in wine business will be the following companies using the grapes grown inthe same area: ● Jilin Provincial Changbaishan Wine Holding Co., Ltd. ● Jilin Tianchi Wine Company Ltd. ● Tonghua Tianchi Wine Company Ltd. 19 The climate in Changbai Mountain is ideal for growing grapes because of the significant temperature difference during day and night. It contributes to the accumulation of polyphenols and Flavonoids in grapes improvingthe taste and quality of the wine.In addition, Changbai Mountian has longer cold winters. On average, for more than 160 days per year,the temperature in Changbai Mountain falls below -45 C, whichprevents the development ofpest diseases. Based upon management’s knowledge of the industry, we believe that more than 100 wineries have opened since 1996 and there are estimated 500 vineyards across China, which supply almost all of the wines consumed domestically.For example, Great Wall Winery, one of the leading local brands in China, produces over 50,000 tons of wine each year from its three main production areas in North China. We believe we compete in this market based upon the fact that our wines are produced from grapes grown in Changbai Mountains which is well recognized as a favorable growing region. Employees We have the following employees as of the date of this filing. The seasonal field workers listed below are part-time employees. Total Officers Admin Accounting Full-time Employee Part –time Employee China Ginseng Holding 12 3 4 3 2 0 Jilin Huamei 16 1 5 2 8 0 Yanbian Huaxing 35 6 2 2 0 25 Jilin Ganzhi 57 2 15 2 38 0 Tong Hua Linyuan Hong Kong Huaxia 5 8 2 12 Total 17 34 11 60 We consider our relationship with our employees to be excellent. ITEM 1A.RISK FACTORS Smaller reporting companies are not required to provide the information required by this item. ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.PROPERTIES Our principal executive offices are located at 1562 Jie Fang Great Road, 16 FLZhongji Building,Suite 1062-1063, Nanguan District, Changchun City, China. The corporate headquarters occupy approximately 749.17 square meters and is on a one year lease from January 1, 2013 to December 31, 2014.Rent is approximately $500, 76 for one year. We own free and clear the office building located in the City of Yanbian, which is approximately 4,519 square feet, and it is used for office/administrative purposes. We also own free and clear processing centerin the City of Yanbian, which is consisted of 7,090 square feet of space; warehouse space of 1366 square feet; and seasonal worker dormitory of 688 square feet.In the City of Yanbian, we also own the right to use the parcel of land (129,120 square feet approximately) where these facilities are located.The land use right is for 30 years commencing November 2002 and thereis no rent required due to the preferential policies. Currently, werent refrigerated warehouse space of 160 cubic meters and we pay approximately $678.86 per month.The refrigerated warehouse space is 160 cubic meters, which is not enough for our future refrigerated storage needs. We will need to at least double the space. Our current refrigerated storage space is sufficient to store 20 tons of fresh ginseng. However, we might need more refrigerated space in the future after we start production and sales of canned ginseng juice. In the future, we plan to build our own refrigerated warehouse, with approximately 1,000 cubic meters storage space, after we are able to generate stable net income from sales of our ginseng beverage and anticipate that it will take about two months to complete building. 20 On June 15, 2000, we were granted 20 years land use rights ofapproximately 2000 acres of Ermu Forestry land by Ermu County Government, Tunhua.On January 8, 2005, we entered into a land lease agreement with Heilongjiang Province Muling Forestry Bureau and Huaxing Ginseng Industry Co. for 1,750 acres of forest to grow ginseng for 20 years and pursuant to the lease agreement, our annual aggregate lease payments are approximately $91,500. We do not intend to renovate, improve, or develop properties, except as set forth above.We do not carry property or crop insurance on our land. We have no policy with respect to investments in real estate or interests in real estate and no policy with respect to investments in real estate mortgages.Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. ITEM 3.LEGAL PROCEEDINGS From time to time, we may be involved in litigation relating to claims arising out of our operations in the normal course of business.We are not aware of any pending or threatened legal proceeding that, if determined in a manner adverse to us, could have a material adverse effect on our business and operations. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable. PART II ITEM 5.MARKET FORREGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the OTCBB under the symbol “CSNG” and has very limited trading. The closing price for our Common Stock on the OTCBB on October 11, 2013 was $0.10 per share. As of October [ ], 2013, we had406 record holders of common stock. This number excludes any estimate by us of the number of beneficial owners of shares held in street name, the accuracy of which cannot be guaranteed. Effective August 11, 1993, the SEC adopted Rule 15g-9, which established the definition of a "penny stock," for purposes relevant to the Company, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (i)that a broker or dealer approve a person's account for transactions in penny stocks; and (ii) that the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must (i) obtain financial information and investment experience and objectives of the person; and (ii) make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating therisks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form, (i) sets forth the basis on which the broker or dealer made the suitability determination; and (ii) states that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stock in both public offerings and in secondary trading, and about commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Options, Warrants, Convertible Securities Currently, we do not have any warrants, options or convertible securities outstanding. During the period from August 2005 to October 2005, we issued 798,384 warrants in connection with a private placement.The warrants vested immediately and were exercisable over a 5 year period. As of June 30, 2011, none of the warrants were exercised and all of them expired. Dividends We have not declared any cash dividends on our common stock since our inception and do not anticipate paying such dividends in the foreseeable future.We plan to retain any future earnings for use in our business.Any decisions as to future payments of dividends will depend on our earnings and financial position and such other facts, as the board of directors deems relevant. 21 Reports to Shareholders Asrequired under Section 12(g) of the Securities Exchange Act of 1934, we are required to file quarterly and annual reports with the SEC and will also be subject to the proxy rules of the SEC. In addition, our officers, directors and 10% stockholders will be required to submit reports to the SEC on their stock ownership and stock trading activity. Description of Equity Compensation Plans We do not have any equity compensation plans. Our Board of Directors may adopt one or more equity compensation plans in the future. Recent Sales of Unregistered Securities On March 31, 2008, we closed an offering of aggregate $1,331, 491 from issuing6,155,000 shares of our common stock to 159 non-U.S. citizens or residents at a purchase price of $0.22 per share. We used the proceeds to acquire Tonghua Linyuan Grape Planting Co., Limited. On March 5, 2010, we commenced a private placement with a maximum offering of 10,000,000shares of our common stock at $0.25 per share to non-US investors in reliance upon the exemption from securities registration afforded by Regulation S (“Regulation S”) as promulgated under the Securities Act of 1933. The purchase price was based upon negotiations between us and the investors.As of June 30, 2011, we have raised $2,490,642 for our business development from this financing. As of July 12, 2011, we raised an additional $49,939.99 from this placement, resulting in a total offering of aggregate $2,540,799. Accordingly, all 10,000,000 shares have now been sold and the placement was closed on July 12, 2011. Where You Can Find Additional Information We are a reporting company and file annual, quarterly and current reports, proxy statements and other information with the SEC.For further information with respect to the Company, you may read and copy its reports, proxy statements and other information, at the SEC public reference rooms at 100 F.Street, N.E., Washington, D.C. 20549.You can request copies of these documents by writing to the SEC and paying a fee for the copying cost.Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference rooms.The Company’s SEC filings are also available at the SEC’s web site at http://www.sec.gov. ITEM 6.SELECTED FINANCIAL DATA Not applicable. 22 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS FORWARD-LOOKING INFORMATION This report contains forward-looking statements regarding our plans, expectations, estimates and beliefs.Actual results could differ materially from those discussed in, or implied by, these forward-looking statements.Forward-looking statements are identified by words such as “believe,” “anticipate,” “expect,” “intend,” “plan,” “will,” “may,” and other similar expressions.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.We have based these forward-looking statements largely on our expectations. Forward-looking statements are subject to risks and uncertainties, certain of which are beyond our control.Actual results could differ materially from those anticipated as a result of the factors described in the “Risk Factors” and detailed in our other Securities and Exchange Commission filings. Due to these risks and uncertainties, the forward-looking events and circumstances discussed in this report or incorporated by reference might not transpire.Factors that cause actual results or conditions to differ from those anticipated by these and other forward-looking statements include those more fully described in the “Risk Factors” section and elsewhere in this report. We did not conduct any operations during periods up through the date of the Share Exchange. However, we have included elsewhere in this report the historical consolidated financial statements of the Company and its subsidiaries, which we own as a result of the Share Exchange. The following discussion contains forward-looking statements and involves numerous risks and uncertainties, including, but not limited to, those described in the "Risk Factors" section of this report. Actual results may differ materially from those contained in any forward-looking statements. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of financial condition and results of operations relates to the operations and financial condition reported in the financial statements of the Company for the fiscal years ended June 30, 2013 and 2012 and should be read in conjunction with such financial statements and related notes included in this report. Overview Our company, China Ginseng Holdings Inc., was incorporated on June 24, 2004 in the State of Nevada.The company conducts business through its four wholly owned subsidiaries located in Northeast China and one subsidiary in Hong Kong.We have been granted 20 year land use rights to3,705 acres of lands by the Chinese government for ginseng planting and lease Vineyard. Since our inception in 2004, we have been engaged in the business of farming, processing, distribution and marketing of fresh ginseng, dry ginseng, ginseng seeds, and seedlings.In March 2008, we acquired Tonghua Linyuan Grape Planting Co., to plant wild mountain grapes, which we decided to cease in June 2012. Starting in August 2010, we have gradually shifted thefocus of our business from direct sales of ginseng to cannedginseng juice and wine. Since we shifted the focus of our business into the ginseng beverage business, and the wine business, we have started to store our raw material and sell very limited self-produced ginseng. We also purchase ginseng from outside sources, and then resell them to generate revenue and those sales are based on the order from the market. However, due to the global recession and local market conditions, demand for ginseng exports declined beginning in 2008, creating a significant oversupply in China. All those factors caused us to have losses in recent years. In addition, our new business is in the initial stages, we need to spend capital to promote our new products, and develop our marketing plan. There is no assurance that there will be sufficient demand for our beverages and wine to allow us to operate profitably initially, or at all. Our auditors have determined that we do not currently have sufficient working capital necessary and have raised substantial doubt about our ability to continue as a going concern. As of June 30, 2013, the cash balance on hand for the Company was about $19,454. In order to meet the challenge, we are taking the following actions: · We raised capital to support our operation through a Regulation S private placement; and · We are recruiting distributors for ginseng beverage and wine products and we intend to recruit one general distributor for ginseng juice and one for wine in every city in which we sell our products. Although we have not generated any revenues from our ginseng beverage and wine businesses, we believe there is future potential to do so because (i) the China’s ginseng market is recovering now, (ii) the demand and the price is in the uptrend due to Chinese government restrictions on the amount of land available for ginseng farming (land under our Company’s control was not affected by the government restrictions), and (iii)as of the date this filing, we have already entered into binding agreements with tendistributors to distribute ourbeverage in different cities. 23 As the impact of the shift in the focus of our business away from the ginseng business and into the ginseng beverage business and then the wine business is uncertain, our past revenues and other financial results will not provide a meaningful basis for future performance given the material change in our business and there is no guarantee that we will be able to attain profitability in the foreseeable future. Our Subsidiaries: Our business in China is conducted through four wholly owned subsidiaries located in Northeast China and Hong Kong. The current operational status of each of these businesses as of the date of this filingis as follows: · Yanbian Huaxing: planting ginseng for use as raw material in our ginseng beverage and selling ginseng to the market if the ginseng produced is not qualified to be used for ginseng beverage · Jilin Ganzhi : processing fresh ginseng and canned ginseng · Tonghua Linyuan: growing grapes and reserving grape juices for wine production, producing wine through a winery producer (Note: as explained in other parts of this filing, we sold all assets and debts of Tonghua Linyuan on June 30, 2013, pursuant to which Tonghua Linyuan became a shell and ceased operations.) · Jilin Huamei:sale department of our ginseng beverage and wine · Hong Kong Huaxia: Sales of ginserg juice and wine and cosmetic products in Asia As of the date of this filing, except as explained above for Tonghua Linyuan, each of our subsidiaries operates as an essentialpart of our integrated business andall of our businesses are operational. Our Products: Previously, through Yanbian Huaxing, we focused on the farming, processing, distribution and marketing of Asian and American Ginseng and related byproducts in the following varieties: · Fresh Ginseng: For pharmaceutical, health supplement, cosmetic industry and fresh consumption. · Dry Ginseng: Dried form for pharmaceutical and, health supplementconsumption. · Ginseng Seeds:Selling of ginseng seeds. · Ginseng Seedling:Selling of ginseng seedling. Ginseng's growing season is from April to September, six months a year.Normally we sow the seed in April and harvest in September. Ginseng seeds are obtained after the blossom in autumn, the seed can be sowed in September or next Spring, it takes 10 days to germinate and 10 days for seedling.And the whole growing cycle for ginsengfrom seeding to harvest usually takes around 5-6 years to ensure the growth of ginseng and the nutrition it contains in the root. For ginseng, every hectare can harvest 18 to 20 kg ginseng. As of June 30, 2013, the planting area for ginseng is 287.984 square meter. Since August 2010, we have gradually shifted our business focus from direct sale of ginseng and ginseng byproducts to production and sale of canned ginseng juice and wine. Through Jilin Ganzhi, we areproducing two types of canned ginseng juice. · Ganzhi Asian Ginseng Beverage · Ganzhi American Ginseng Beverage In addition to canned ginseng juice, we have added wine production to our business focus. We started wine production through a winery producerin March 2011 and sales in April 2011. We have contracted for the production of the wine. We plan to produce and sell two kinds of wine: · Bingqing Ice Wine · Pearl in the Snow (Red) 24 New Focus of Our Business Canned Ginseng Juice Currently, there are about 10 kinds of ginseng drinks on the market; all of them are imported from Korea.The price range for those products is 4 –30 RMB per can (about USD $0.60-$ 4.51). The most important component of ginseng is ginsenoside. Based upon reading competitor labels, all of their ginseng drinks are produced by blending after extracting ginsenosides through chemical methods. The extraction for ginsenosides will cause damage to its nutritional components.Our technology is different from that traditional method used by our competitors.We squeeze out the natural juice from fresh ginseng as the main material plus natural extracts like xylitol, citric acid and steviosides as subsidiary ingredients. We have farming technicians periodically inspect farmers to ensure they follow our growing guidelines to control the quality of the fresh ginseng.We use low residue pesticide and biodegradable fertilizer for ginseng planting. And we use xylitol instead of sugar to lower calories.Further, products made with xylitol do not cause a sour taste. The reason direct squeezing is not commonly used in canned ginseng juice is that it needs fresh ginseng as a raw material and preservation of fresh ginseng is very difficult. However, our drink formula enables us to use refrigerated ginseng as raw material to produce canned ginseng juice and still able to preserve its freshness and nutrition in final productsThe drink formula for our ginseng beverages is a registered patent approved by the Chinese government, patent number ZL 03111397.6.This patent was issued on January 23, 2008 and expires 20 years after issuance. In order to produce canned ginseng juice, we store our fresh ginseng in refrigerated warehouse space. We are currently renting a refrigerated warehouse (-20 C degree) to store all fresh ginseng inventory necessary for production of the ginseng beverages.Monthly rent for refrigerated warehouse is RMB 4,500 (aboutUSD $676.86). We commenced production in August 2010 and sales in October 2010. However, as we are in the initial stage of ginseng beverage business, we cannot assure the demands for our ginseng beverage will be high enough to make our business profitable in the short term and there is no guarantee that we will be able to generate the revenue from ginseng beverage business. We own the production plant.The plant is certified by the Chinese government as a Good Manufacturing Process facility, which is required for our production of these products.Good Manufacturing Process standards cover organization and personnel, building and facilities, equipment, materials, hygiene and sanitation, validation, documentation, production management, quality management, production distribution and recall, complaints and adverse reactions report, and self-inspections. Wine Our grapes grew on 750 acres of land leased from a group of individual farmers, paying approximately $37.50 per acre a year for 15 years.However, recent harvests of grapes showed poor quality for wine production which indicates that the vineyards are no longer suitable for planting grapes for wine production. Therefore, we have decided not to renew our lease for the vineyards with the Chinese government upon expiration on December 31, 2013 and going forward we intend to purchase grapes from the open market in order to produce grape juice and wine. We started producing wine in March 2011 and had one sale in April 2011. Through Tonghua Linyuan, we have a written production agreement with Tonghua Jinyuanshan Winery (“Jinyuanshan Winery”) to produce wine for us from May 20, 2009 to May 19, 2017. After Tonghua Linyuan ceased operations pursuant to the sale of all of its assets on June 30, 2013, the contracts entered into by Tonghua Linyuan with Jinyuanshan Winery remain valid and will be fulfilled by our subsidiary, Jilin Huamei. Under the terms of the agreement, we provide Jinyuanshan Winery with grape juice, bottling supplies and packaging supplies, and Jinyuanshan Winery produces and bottles the wine with a charge of approximately $0.15-0.22 per bottle (approximately $0.15a bottle for processing red wine and approximately $0.22 per bottle for processing ice wine). Distribution We intend to recruit one general distributor for our products of ginseng beverage and wine in every city in China.The city level distributor can recruit the second level distributors.In addition to recruiting general distributors, in some major cities, Jilin Huamei will establish sale branch offices to facilitate the local sales. Our direct sale will target at customers of high end retailers such as supermarkets, pharmacies, hotels, gift shops, entertainment centers, tourists attractions, airport and high speed trains, etc. We have started negotiating distribution and sales agreements with potential general distributors. Currently, we have signed 7 general distributors for our ginseng beverage and 1 general distributor for our wine. Competitive environment The market for ginseng productsand wine is highly competitive. Our operations may be affected by technological advances by competitors, industry consolidation, patents granted to competitors, competitive combination products, new products offered by our competitors, as well as new information provided by other marketed products and/or other post-market studies. 25 Discussion of Result of Operations The following tables present certain consolidated statement of operations information. Financial information is presented for the year ended June 30, 2013 and 2012, respectively. , Change Year Ended June 30, 2013 Year Ended June 30, 2012 Amount % Revenues $ $
